Citation Nr: 1603712	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-15 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for breast cancer, claimed as breast cancer and partial mastectomy of the left breast. 

2.  Entitlement to service connection for left upper quadrant breast scar and left axilla scar, claimed as bilateral breast scar, to include as secondary to cancer of the left breast. 

3.  Entitlement to service connection for right excisional scar, claimed as right excisional breast biopsy.


REPRESENTATION

Veteran represented by:	Barry P. Allen, Attorney



 
ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active duty service from November 1992 to August 1997; August 1997 to February 1999; and, June 2006 to May 2007.  The Veteran also had periods of active duty for training (ACDUTRA).   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a Board hearing before a Veterans Law Judge in her May 2013 substantive appeal, VA Form 9.  However, the Veteran failed to appear for the scheduled hearing and she has not demonstrated good cause for failing to appear.  Accordingly, the Board will proceed with consideration of her claims.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that the Veteran's breast cancer, claimed as breast cancer and partial mastectomy of the left breast, was diagnosed or otherwise had its onset during her military service.  

2.  The competent evidence of record does not establish that the Veteran's left upper quadrant breast scar and left axilla scar had their onset during military service, or is the result of or aggravated by a service connected disability.

3.  The competent evidence of record does not establish that the Veteran's right excisional scar, claimed as right excisional breast biopsy, was diagnosed or otherwise had its onset during her military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer of the left breast have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for left upper quadrant breast scar and left axilla scar are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  The criteria for service connection for right excisional scar, claimed as right excisional breast biopsy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard May 2011 letter satisfied the duty to notify provisions.  

The Veteran's service records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA medical examination in November 2011.  The Board finds that this examination and the opinions contained therein are sufficient evidence for deciding the claims.  The findings are based upon consideration of the Veteran's prior medical history and examinations; they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one; and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran underwent a mammogram in January 1999, while she was on active duty.  The mammogram results showed a suggestion of a nodular density within the left breast.  However, it was ultimately determined that the mass was benign.  The Veteran's service treatment records are completely silent regarding any additional indications of masses in either breast or a diagnosis of breast cancer.  

Following her final period of active duty that concluded in May 2007, the Veteran underwent a routine mammogram in June 2010.  The findings of the June 2010 mammogram determined there were no suspicious calcifications, mass lesions, or regions of architectural distortion.  Further, a July 2010 mammogram also noted normal results.  

On January 1, 2011, the Veteran was diagnosed with cancer in the left breast, which resulted in a partial mammectomy and scars on the left upper quadrant breast and left axilla.  In addition, the Veteran underwent a biopsy for a mass in her right breast, which was determined to be benign, but also resulted in an excisional scar.  Her treatment was concluded in July 2011.  

The Board recognizes that the Veteran was scheduled to begin a period of ACDUTRA on January 9, 2011, however, this period of ACDUTRA was subsequently medically excused.  Therefore, while the diagnosis occurred on January 1, eight days prior to her period of ACDUTRA, the fact remains that she was not on either active duty or ACDUTRA at that time.  

Therefore, the determinative question is whether the Veteran's cancer of the left breast and biopsy of the right breast, and the resulting scars due to the treatment, is related to her military service and, specifically, to the previously identified mass in January 1999.

As to this determinative issue, the Veteran was scheduled for a VA examination in November 2011.  At that time, the VA examiner noted a review of the claims file, to include all treatment records associated therein, as well as a physical examination of the Veteran.  The examiner concluded that it is less likely than not that the left breast cancer diagnosed in January 2011 was due to the suspicious lesion noted on the mammogram of January 1999.  As rationale for his opinion, the examiner noted that the prior lesions noted in 1999 are described as in the upper inner quadrant of the breast, whereas the January 2011 diagnosis and treated malignancy of the breast is located in the upper outer quadrant of the left breast.  The examiner specifically notes that these two regions of the breasts are anatomically separate areas and the findings of 1999 are not related to the later findings.  

After review of the record, the Board finds that the competent evidence does not establish that the Veteran's breast cancer of the left breast had its onset during either a period of active duty or ACDUTRA.  Further, to the extent the Veteran believes that the breast cancer was present during one of those periods, the Veteran does not have the medical training such that her lay opinion constitutes competent medical evidence with respect to a complex medical issue such as the etiology of cancer.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, no medical opinions of record, to include that of her treating private physician, establish that the Veteran's breast cancer had its onset in service or is otherwise related to service.  For these reasons, the Veteran's claim for service connection of the left breast and partial mastectomy cannot be granted.

Finally, concerning the remaining claims for the scar as a result of the biopsy of the right breast, and left upper quadrant breast scar and left axilla scars, the Board notes that the Veteran does not assert, and the evidence does not suggest that these scars are directly attributable to her period of military service.  Rather, the Veteran's contention is that these scars were the result of the treatment required for her diagnosed cancer of the left breast.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  While it is undisputed the Veteran was diagnosed with cancer of the left breast and underwent a partial mastectomy, as well as a biopsy for a mass in the right breast, as service connection has not been established for breast cancer, it necessarily follows that she cannot establish her entitlement to service connection on a secondary basis for the scars associated with that treatment.  Moreover, there is no competent evidence of record relating the scars to any aspect of the Veteran's military service.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for breast cancer, claimed as breast cancer and partial mastectomy of the left breast, is denied. 

The claim for service connection for left upper quadrant breast scar and left axilla scar, claimed as bilateral breast scar, to include as secondary to cancer of the left breast, is denied.  

The claim for service connection for right excisional scar, claimed as right excisional breast biopsy, is denied.  



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


